Citation Nr: 0026588	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Evaluation of chronic, bilateral maxillary sinusitis, to 
include entitlement to a rating in excess of 10 percent from 
September 16, 1996 through October 6, 1996, and entitlement 
to a rating in excess of 30 percent from October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in pertinent part denied service 
connection for a back disorder and granted service connection 
for left maxillary sinus polyps with sinus headaches, 
evaluated as noncompensably disabling from September 16, 
1996, pursuant to Diagnostic Code 6513.  In March 1999, the 
Board in pertinent part remanded the issues of service 
connection for a low back disability and the evaluation of 
the sinus disability.  In rating decision of April 2000, the 
RO continued to deny service connection for a low back 
disability, diagnosed as chronic lumbar strain, and evaluated 
the sinus disability, diagnosed as chronic, recurrent, 
bilateral maxillary sinusitis, as 10 percent disabling from 
September 16, 1996, and 30 percent disabling from October 7, 
1996, pursuant to Diagnostic Code 6513.


FINDINGS OF FACT

1.  Although mild, asymptomatic lower thoracic scoliosis was 
noted at the enlistment examination in July 1991, no leg 
length discrepancy or mechanical low back pain was shown 
prior to service.

2.  Prior to August 10, 1999, the evidence shows that the 
veteran had chronic sinusitis with polyps in the left 
maxillary sinus, with facial pain, headache, congestion and 
post nasal draining, and numerous episodes of sinusitis per 
year.

3.  A VA examination on August 10, 1999, shows that the 
veteran had 100 percent occlusion of both nostrils, greenish 
mucoid discharge, and 20 to 25 episodes of sinusitis per year 
with headaches, evidencing near constant sinusitis with 
headaches and purulent discharge.


CONCLUSIONS OF LAW

1.  Mechanical low back pain, secondary to scoliosis and leg 
length discrepancy, was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303(b) (1999).

2.  The criteria for a 30 percent rating for chronic, 
bilateral maxillary sinusitis, for the period from September 
16, 1996, through August 9, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.97, Diagnostic Code 6513 (1996 and 1999).

3.  The criteria for a 50 percent rating for chronic, 
bilateral maxillary sinusitis, effective from August 10, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back Disability

The veteran contends that he began to experience low back 
pain during service after surgery for a right knee disorder 
in October 1994, at which time he was placed in a full leg 
cast for about six weeks.  

The enlistment examination report dated in July 1991 notes 
that the veteran had mild, asymptomatic lower thoracic 
scoliosis.  No back pain or leg length discrepancy was noted.  
During service, in approximately 1995, the veteran began to 
complain of low back pain.  The diagnosis was mechanical low 
back pain.  A two to three centimeter leg length discrepancy, 
right leg shorter than left, was discovered.  A service 
medical record dated in January 1996 notes that the veteran 
had low back pain, which he reported he had had since the 
knee surgery and walking cast.  The veteran further reported 
that a doctor had told him that this had resulted in a leg 
length discrepancy.  The physician noted that the patient 
stood with a large, right lumbar "c-curve" and had 
increased tightness of the left lumbar paraspinals with 
moderate hypertrophy.  In addition, it was noted that the 
patient had a three centimeter, left greater than right, leg 
length discrepancy.  The diagnosis was right iliac "upslip" 
with right backward sacral torsion.  A Medical Evaluation 
Board report dated in May 1996 notes that examination of the 
spine revealed 

moderate scoliosis, probably related to left leg length 
discrepancy.  The veteran had tenderness in the right 
posterior superior iliac spine region.  The diagnosis was 
mechanical low back pain, unresponsive to all conservative 
measures secondary to scoliosis and leg length discrepancy.  
The June 1996 report of the Medical Evaluation Board 
Proceedings notes the same diagnosis as the May 1996 report 
and that the approximate date of origin was 1995.  In 
addition, this report indicates that the disorder did not 
exist prior to service.

A VA examination report dated in November 1996 shows that the 
veteran's posture was good and his gait was unremarkable.  
Examination of the lumbar spine revealed no postural 
abnormality or fixed deformity.  There was no muscle spasm or 
tenderness.  There was tenderness over the sacroiliac joints.  
It was noted that a radiologic examination of the lumbosacral 
spine was unremarkable.  The diagnosis was pain in back; no 
cause found.

VA outpatient treatment records show complaints of and 
treatment for back pain.  A November 1996 record notes a 
diagnosis of musculoskeletal back strain.  Another record 
dated in February 1997 notes a diagnosis of musculoskeletal 
back pain.

A VA orthopedic examination report dated in August 1999 shows 
that the veteran had normal heel-toe gait and that his 
posture was good.  On standing, his pelvis seemed to be 
tilted, being lower on the right side.  Examination of the 
lumbosacral spine revealed good muscle tone without any spasm 
and no atrophy.  In addition, there was normal lordosis.  The 
veteran complained of pain on palpation of the lumbar area.  
The right leg was two centimeters shorter than the left.  X-
rays of the lumbar spine revealed lower lumbar scoliosis with 
convexity to the right side.  The diagnosis was "subjective 
complaints of low-back pain.  No objective evidence of 
pathology.  Leg length discrepancy and lumbar scoliosis."  
The examiner further provided a medical opinion that 
"because of the leg length discrepancy, this veteran suffers 
from chronic lumbar strain.  This leg length discrepancy is 
developmental and has been present ever since he stopped 
maturing and growth of bones at a young age."

The veteran's claim for service connection for a low back 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's mechanical low back pain, 
secondary to scoliosis and leg length discrepancy, was 
incurred in service.  Although the evidence shows that his 
scoliosis existed prior to service, the condition was mild 
and asymptomatic at the enlistment examination in July 1991.  
Moreover, at the enlistment examination, a leg length 
discrepancy was not noted.  The veteran did not complain of 
low back problems until after the right knee operation in 
October 1994, which involved a lateral release and medical 
imbrication of the right quadriceps tendon.  A two to three 
centimeter leg length discrepancy was not noted until about 
1995.  

In addition, the Medical Evaluation Board found that the 
veteran's mechanical low back pain, secondary to scoliosis 
and leg length discrepancy, originated in 1995 and did not 
exist prior to service.  Although the examiner at the August 
1999 VA examination provided a medical opinion that the 
veteran's leg length discrepancy was developmental and had 
existed since the veteran had stopped growing at a young age, 
this opinion is not supported by the service medical records.  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1999).  As noted above, 
although mild, asymptomatic scoliosis was noted on the 
enlistment examination report, leg length discrepancy and 
mechanical low back pain were not noted.  The service medical 
records show that leg length discrepancy and mechanical low 
back pain were incurred in service and indicate that the pre-
existing scoliosis was aggravated by service.

II.  Evaluation of Service-Connected Chronic, Bilateral 
Maxillary Sinusitis

The service medical records show that the veteran was treated 
for sinusitis several times during service.  Subsequent to 
service, VA outpatient treatment records show that the 
veteran had polyps in the left maxillary sinus.  

At a VA examination in November 1996, the veteran reported 
that, in 1992 he developed nosebleeds and had sinusitis 
attacks in which had had a greenish discharge from his nose 
and constant postnasal drainage.  He reported having the 
attacks approximately once a month.  With the attacks, he had 
headaches with pain over the maxillary sinus area and the 
occiput of his head.  The examiner noted that radiologic 
examination of the paranasal sinuses revealed at least two 
moderate to large masses in the left maxillary sinus, most 
likely representing polyps or retention cysts.  The diagnosis 
was polyps in the left maxillary sinus.  

In rating decision of December 1996, service connection was 
granted for left maxillary sinus polyps with sinus headaches.  
A noncompensable rating was assigned from September 9, 1996, 
pursuant to Diagnostic Code 6513.  

In May 1997, the veteran submitted a statement and attached 
calendars for February 1997 through May 1997 showing that he 
had had approximately one episode per month of a sinus 
infection.

At a VA examination in August 1999, the veteran reported that 
he was diagnosed with nasal polyps in 1996.  He did not have 
surgery.  The veteran further reported that he had chronic 
nasal congestion, greenish-colored nasal discharge, and 
chronic, recurrent sinusitis, with symptoms year round.  He 
had taken Claritin but did not use any nasal sprays.  He 
stated that he had 20 to 25 sinusitis episodes each year and 
that the sinusitis was persistent in spite of antibiotic 
treatment.  He reported missing approximately two days a 
month from work.  He also reported headaches with the 
sinusitis.  On examination, he had a nasal speech, but no 
speech impairment.  He denied any difficulty with smell or 
taste.  He denied anosmia or dysgeusia.  His tympanic 
membranes were clear and had no perforations.  There was a 
100 percent occlusion of both nostrils.  He had edematous 
inferior and middle turbinates.  Greenish mucoid discharge 
was present in both nostrils.  There was no postnasal 
drainage and his tonsils were not enlarged.  A CT scan of the 
sinuses showed findings consistent with bilateral maxillary 
sinusitis with changes more marked on the left associated 
with retention cyst or polyp within the medial aspect of the 
left maxillary antrum.  The diagnoses were chronic, 
recurrent, bilateral maxillary sinusitis with headaches, and 
chronic nasal polyps of left maxillary antrum.  The examiner 
also noted that "the veteran has chronic, persistent 
sinusitis which partially incapacitates the veteran during an 
attack, contributing to the lost time at work."

In rating decision of April 2000, the sinus disability was 
determined to be chronic, recurrent, bilateral maxillary 
sinusitis.  A 10 percent rating was assigned from September 
16, 1996, and a 30 percent rating was assigned from October 
7, 1996.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 3 
8 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness.  38 C.F.R. § 4.10 (1999).

In applying the Rating Schedule, in view of the number of 
atypical instances, it is not expected that all cases will 
show all the findings specified.  However, coordination of 
the rating with the impairment of function is expected in all 
instances.  38 C.F.R. § 4.21

In cases such as this that concern a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran filed his claim for service 
connection for a sinus disability in September 1996.  
Effective October 7, 1996, the regulations with regard to 
rating respiratory disabilities, including sinusitis, were 
amended.  In cases where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).

As of October 7, 1996, sinusitis is rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, effective 
October 7, 1996 (61 Fed. Reg. 46720- 46731, Sep. 5, 1996).

The Board finds that the evidence prior to the August 10, 
1999, VA examination shows that the veteran's service-
connected sinus disability was 30 percent disabling under 
either the former or amended rating criteria.  The evidence 
indicates that, prior to August 1999, he had monthly episodes 
of sinus infections and headaches.  Under the former 
criteria, this evidences a severe disorder with frequently 
incapacitating recurrences, with frequent headaches and 
purulent discharge.  In regard to the amended criteria, the 
evidence indicates that the veteran had more than six non-
incapacitating episodes per year of sinusitis with headaches 
and purulent discharge.  Therefore, a 30 percent rating is 
warranted under the amended criteria.

The August 10, 1999 VA examination report demonstrates an 
increase in the veteran's sinus disability, with evidence of 
100 percent occlusion and greenish mucoid discharge in both 
nostrils.  The diagnoses were chronic, recurrent bilateral 
maxillary sinusitis with headaches, and chronic nasal polyps 
of the left maxillary antrum.  The Board finds that this 
evidence warrants a 50 percent rating.  Although the veteran 
has not had surgery for his sinus disorder, he has near 
constant sinusitis with headaches, pain and tenderness of the 
affected sinus, and purulent discharge.  Although the 
criteria, under both the former and amended Rating Schedule, 
do not include occlusion, the fact that the veteran has 100 
percent occlusion of both nostrils indicates severe symptoms 
and near constant sinusitis.  In addition, the examiner at 
the August 1999 examination noted that the veteran's chronic, 
persistent sinusitis partially incapacitates him during an 
attack and contributes to his lost time from work.  
Accordingly, the maximum schedular rating of 50 percent for 
chronic maxillary sinusitis is warranted from August 10, 
1999, the date of the most recent VA examination.

ORDER

Service connection for a low back disorder is granted.

A 30 percent rating for chronic bilateral maxillary sinusitis 
is granted for the period from September 16, 1996, through 
August 9, 1999.

A 50 percent rating for chronic, bilateral maxillary 
sinusitis is granted effective from August 10, 1999.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

